Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-13 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 3/9/21 are acceptable for examination proceedings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a feeding unit configured to supply a component, a device configured to provide a substrate, a first drive system configured to move a carrier, a second drive system configured to move the bond head in one or several different directions, a drive attached to the bond head and configured to rotate the component gripper about an axis or a rotary drive configured to rotate the substrate about an axis in claim 1,
	the second drive system is configured to move the bond head in claim 2, 5, and 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 recites the limitation with "the actual position".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2-13 are also rejected under 35 U.S.C 112(b) due to their direct/indirect dependency over claim 1.
Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10973158. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed apparatus for mounting components on a substrate of instant application is anticipated by a method for mounting components on a substrate by means of a mounting apparatus of US Patent. 10973158.
 Claim 1 of this instant application

Claim 1 of the Patent:10973158
An apparatus for mounting components on a substrate, comprising a bond head with a component gripper, at least one reference mark, which is arranged at the bond head or at the component gripper,

A method for mounting components on a substrate by means of a mounting apparatus which includes a first drive system configured to move a carrier and a second drive system configured to move a bond head with a component gripper; 
a feeding unit configured to supply a component, a device configured to provide a substrate,

the method comprising the following steps: A) with the component gripper picking up a component from a feeding unit,
a first drive system configured to move a carrier, a second drive system, which is attached to the carrier, configured to move the bond head in one or several different directions, a drive attached to the bond head and configured to rotate the component gripper about an axis or a rotary drive configured to rotate the substrate about an axis, at least one substrate camera,

and a drive attached to the bond head and configured to rotate the component gripper about an axis or a rotary drive configured to rotate the substrate about an axis, wherein the second drive system and the substrate camera(s) are attached to the carrier and the bond head or the component gripper contains at least one reference mark,
and at least one component camera or at least one optical deflection system which, together with the at least one substrate camera, forms at least one component camera, wherein the substrate camera or the substrate cameras, respectively, is/are attached to the carrier, the carrier and/or the bond head and/or the component gripper is liftable and lowerable, the carrier is movable to the feeding unit by means of the first drive system, either the carrier is movable to the component camera(s) by means of the first drive system or the component camera(s) is/are fixed to the carrier and svivelable in relation to the bond head, so that the reference mark(s) and a component gripped by the 2Docket No.: UF-P571D1US component gripper are in the field of view of the component camera or in the fields of view of the component cameras, so that the actual position of the component is detectable in relation to the reference mark(s),

 B) with the first drive system moving the carrier to the component camera or the component cameras, so that the reference mark or the reference marks and the component are in the field of vision of the component camera or in the fields of vision of the component cameras, C) take one or more images with the component camera or the component cameras, D) determining a first correction vector describing a deviation of the actual position of the component from its set position with respect to the reference mark(s) on the basis of the image(s) taken in the previous step, E) from the first correction vector calculating a first correction movement,
 the carrier is movable above a substrate place of the substrate by means of the first drive system and the bond head is movable by means of the second drive system in a standby position, in which the field of view of the substrate camera or each of the fields of view of the substrate cameras contains at least one substrate mark arranged on the substrate, and the bond head is movable by means of the second drive system in a nominal working position, in which the field of view of the substrate camera contains the reference mark(s) or each of the fields of view of the substrate cameras contains at least one reference mark, and wherein the carrier and/or the bond head and/or the component gripper is lowerable to the extent that both the reference mark(s) and the at least one substrate mark are in the depth of field of the substrate camera(s).

G) lowering the carrier to a height above the substrate at which an underside of the component held by the component gripper is at a predetermined distance above the substrate place, wherein the distance is dimensioned such that the reference mark(s) and at least one substrate mark arranged on the substrate lie in the depth of field of the substrate camera(s), H) with the second drive system moving the bond head to a stand-by position, I) with the substrate camera(s) taking a first image, wherein the field of view of the substrate camera or each of the fields of view of the substrate cameras contains at least one of the substrate marks, J) with the second drive system moving the bond head to a nominal working position in which the field of view of the substrate camera or each of the fields of view of the substrate cameras contains at least one reference mark, K) with the substrate camera(s) taking a second image, L) determining a second correction vector describing a deviation of the actual position of the substrate place from its set position with respect to the reference mark or the reference marks, respectively, using the first and second image or the first and second images taken with the substrate camera(s), M) from the second correction vector calculating a second correction movement, N) executing the first and second correction movement by means of the second drive system or a third drive system enabling correction movements of the substrate and by means of the drive configured to rotate the component gripper or the rotary drive configured to rotate the substrate, and O) lowering the carrier and/or the bond head and/or the component gripper and place the component on the substrate place.



8.	Claim 2-13 are also rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10973158, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.

					Allowable Subject Matter
9.	 Claim 1 is allowable over the prior art once it overcome the 35 U.S.C 112(b) rejection, and non-statutory double patenting rejection.
	The closest prior art Suter (Pub: 2013/0133188) discloses an apparatus for mounting components on a substrate, comprising a bond head with a component gripper, at least one reference mark, which is arranged at the bond head or at the component gripper, a feeding unit configured to supply a component, a device configured to provide a substrate, a first drive system configured to move a carrier, a second drive system, which is attached to the carrier, configured to move the bond head in one or several different directions, a drive attached to the bond head and configured to rotate the component gripper about an axis or a rotary drive configured to rotate the substrate about an axis, at least one substrate camera, and at least one component camera or at least one optical deflection system which, together with the at least one substrate camera, forms at least one component camera, wherein the substrate camera or the substrate cameras, respectively, is/are attached to the carrier, the carrier and/or the bond head and/or the component gripper is liftable and lowerable, the carrier is movable to the feeding unit by means of the first drive system, either the carrier is movable to the component camera(s) by means of the first drive system or the component camera(s) is/are fixed to the carrier and svivelable in relation to the bond head, and a component gripped by the 2Docket No.: UF-P571D1US component gripper are in the field of view of the component camera or in the fields of view of the component cameras (Refer to Para. [0013]-[0047] for the detail operation of an apparatus for mounting semiconductor chips on substrates with Fig. 1-6 including all claimed components).
	 None of the prior art on record taken either alone or in obvious combination disclose the carrier is movable above a substrate place of the substrate by means of the first drive system and the bond head is movable by means of the second drive system in a standby position, in which the field of view of the substrate camera or each of the fields of view of the substrate cameras contains at least one substrate mark arranged on the substrate, and the bond head is movable by means of the second drive system in a nominal working position, in which the field of view of the substrate camera contains the reference mark(s) or each of the fields of view of the substrate cameras contains at least one reference mark, and wherein the carrier and/or the bond head and/or the component gripper is lowerable to the extent that both the reference mark(s) and the at least one substrate mark are in the depth of field of the substrate camera(s) in combination with the other features of the claimed limitation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
10. 	Claims 2-13 are allowed due to their direct/indirect dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116